DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higashino et al. (US 7,374,332) in view of Hiddessen (US 2014/0134623).  Regarding claim 1, Higashino discloses a system comprising a chip (31); a microfluidic channel (23 and/or 24 and optionally upstream channel portions) integrated into the chip; an input (21 or 22) through which the microfluidic channel is capable of being filled with fluid; and a droplet generator (MP1, 11,14,17,20,61 and/or 63) integrated into the chip. The dimensions of the channels disclosed in column 6, lines 40-45 strongly suggest a capability to provide droplets in the claimed volume range.  Hiddessen (US 2014/0134623) at [0134] is cited as further evidence of the knowledge in the art to provide droplets in the claimed capability range.  Regarding claim 2, the droplet generator comprises a nozzle (20) and a fluid actuator (MP1) capable of directing fluid through the nozzle to generator a droplet and to inject the droplet into the fluid of the microfluidic channel. Hiddessen further teaches a resistor in [0024].   Regarding claim 3, a pump (MP2) is integrated into the chip and is capable of pumping fluid into an inlet of the microchannel. Claims 4 and 5 discuss an actuator that is not a required element of the claimed system; nonetheless, actuator (MP1) is disclosed. Regarding claim 6, an active element (MP2) is integrated into the chip along the microfluidic channel.  Regarding claims 7, a “sensor” is not expressly disclosed by Higashino, however, terms such as “total analysis”, “detection portion”, “temperature” and “pressure” would have suggested a sensor to one of ordinary skill in the art.  Regarding claim 8, an inertial pump (MP2) is integrated into the chip along the microfluidic channel. Regarding claim 9, a second droplet generator (MP3, 13, 16, 19 and/or 22) is integrated into the chip. Claim 10 fails to further structurally limit the claimed structure. Regarding claim 11, a second droplet generator (MP3, 13, 16, 19 and/or 22) is integrated into the chip. Claim 12 fails to further structurally limit the claimed structure. Regarding claim 13, controller (36) is disclosed. Regarding claim 15, Higashino discloses a system comprising a chip (31); a microfluidic channel (23 and/or 24 and optionally upstream channel portions) integrated into the chip; a pump (MP2) integrated into the chip to move a first fluid with and along the microfluidic channel; a droplet generator (MP1, 11,14,17,20,61 and/or 63) integrated into the chip; and a controller (36). The dimensions of the channels disclosed in column 6, lines 40-45 strongly suggest a capability to provide droplets in the claimed volume range.  Hiddessen (US 2014/0134623) at [0134] is cited as further evidence of the knowledge in the art to provide droplets in the claimed capability range.  Regarding claim 16, Hiddessen further teaches a heater (see [0024]).  Regarding claims 17 and 18, Hiddessen further teaches an adjustable frequency (see [0134]).  
Response to Arguments
Hiddessen (US 2014/0134623) is now relied upon as teaching the picoliter volume range capability and other newly recited features of the claims as currently amended. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774